Citation Nr: 0613614	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  97-27 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 
percent for prostatitis from February 19, 1997 to April 7, 
1998. 

2.  Entitlement to a disability evaluation in excess of 60 
percent for prostatitis from April 7, 1998, to include on an 
extraschedular basis.

3.  Entitlement to special monthly compensation (SMC) for 
loss of use of a creative organ.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to May 
1946.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana. 

Procedural history

Service connection for prostatitis was initially granted in 
an August 1958 RO rating decision.

In April 1997, the RO granted a 20 percent evaluation for 
prostatitis, effective from February 19, 1997.  A February 
1998 Hearing Officer decision increased the evaluation to 40 
percent, also effective from February 19, 1997.  A May 1998 
decision raised the evaluation to 60 percent from April 7, 
1998.  The veteran has appealed the assigned ratings and 
their effective dates.  He has also appealed a May 1998 
rating decision that denied entitlement to SMC for loss of 
use of a creative organ. 

In April 1999, the Board remanded this case to the RO for 
further development.  After the case was returned to the 
Board and in August 2002, the Board undertook additional 
development of the evidentiary record on its own pursuant to 
38 C.F.R. 
§ 19.9(a)(2) (2002).  This regulation was invalidated in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, in September 
2003, the Board again remanded the case to the RO for the 
additional development.  After the requested development was 
completed, the RO continued to deny the veteran's claims via 
a September 2005 supplemental statement of the case (SSOC).  
The veteran's VA claims folder has been returned to the Board 
for additional appellate proceedings.

Issues not on appeal

The RO issued a rating decision in January 2004 granting 
entitlement to a total disability rating based on individual 
unemployability (TDIU) from January 14, 2000, an issue that 
was added to the appeal after the April 1999 remand.  That 
matter has been resolved, and the Board will discuss it no 
further herein.

In a February 2005 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder.  The veteran did not disagree 
with that decision, and therefore the Board has no authority 
to consider it.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  


FINDINGS OF FACT

1.  From February 19, 1997 to April 7, 1998, the predominant 
area of dysfunction of prostatitis was voiding dysfunction 
with urine leakage that required the wearing of absorbent 
materials and changing them 2 to 3 times per day, but the 
voiding dysfunction did not require the use of an appliance. 

2.  From April 7, 1998, the veteran has received the maximum 
schedular evaluation for prostatitis under the criteria for 
voiding dysfunction.

3.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
prostatitis, so as to render impractical the application of 
the regular schedular standards.

4.  The competent and probative medical evidence of record 
does not reasonably associate the veteran's impotence to his 
prostatitis on any basis.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 40 
percent for prostatitis from February 19, 1997 to April 7, 
1998 have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.400(o), 4.115a, 4.115b, Diagnostic Code 7527 
(2005).

2.  The criteria for a disability evaluation in excess of 60 
percent for prostatitis from April 7, 1998, to include on an 
extraschedular basis, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b), 3.400(o), 4.115a, 4.115b, 
Diagnostic Code 7527 (2005).

3.  The criteria for entitlement to SMC for loss of use of a 
creative organ have not been met.  38 U.S.C.A. § 1114 (West 
2002); 38 C.F.R. § 3.350 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for his service 
connected prostatitis, which is currently rated 40 percent 
disabling from  February 19, 1997 to April 7, 1998 and 60 
percent thereafter.  He also seeks SMC for loss of use of a 
creative organ.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. 

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

The current standard of review is as follows. After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record. 
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Notice

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In November 2002 and May 2005 VCAA letters, the veteran was 
specifically informed of what was required to substantiate 
his claims.  See, e.g., the May 10, 2005 VCAA letter, page 5.  
The veteran was further informed of the responsibilities of 
VA and himself in regards to obtaining evidence in support of 
his claims, and he was advised to identify any evidence in 
support of the claims that had not been obtained.  See the 
November 13, 2002 VCAA letter, pages 1-2.  

In substance, the VCAA letters informed the veteran that VA 
would obtain pertinent federal records; the veteran was 
further informed that VA would also make reasonable efforts 
to obtain any other evidence which was identified by the 
veteran.  Critically, the veteran was advised that "It is 
your responsibility to make sure we received all requested 
records that are not in the possession of a Federal 
department or agency."  See the May 10, 2005 VCAA letter, 
page 5.   

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
[replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)] 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

VCAA notice in this case was not provided to the veteran 
prior to the initial  adjudication of these claims by the RO.  
This was clearly both a legal and a practical impossibility, 
since as described in the Introduction the claims were 
initially adjudicated years before the enactment of the VCAA. 
Indeed, VA's General Counsel has held that the failure to do 
so under such circumstances does not constitute error.  See 
VAOGCPREC 7-2004.

Crucially, the veteran was provided with VCAA notice through 
the two VCAA letters described above, and his claims were 
readjudicated in the September 2005 SSOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claims and to respond to the VA notice. 
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claims on the merits.

Moreover, the Court held in Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006), that timing errors such as this do not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it.  In Mayfield, the 
timing-of- notice error was found to be sufficiently remedied 
and cured by subsequent provisions of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  As was discussed in the preceding paragraph, the veteran 
received such notice and opportunity to respond. The veteran 
has pointed to no prejudice resulting from the timing of the 
VCAA notice.  

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim."  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The Board 
notes that the May 2005 VCAA-specific letter had a statement 
on page 2 that was an adequate presentation of the fourth 
element, as follows:  "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of a VCAA notice has been 
satisfied, and he was provided a single notice covering all 
content requirements expressly in May 2005.  The content of 
the VCAA notice supports the conclusion that the veteran had 
a meaningful opportunity to participate effectively in the 
processing of the claim.  

In addition,  based on the lengthy history of this appeal and 
the submissions of the veteran and his representative, it is 
clear that the veteran is obviously aware of what is required 
on him and of VA.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Element (1), veteran status, is not at issue here.  Neither 
is element (2), current disability, and element (3), 
connection to service.  This appeal hinges upon elements (4) 
and (5), degree of disability and effective date.  As has 
been discussed above, the veteran has been amply informed as 
to these two elements, to include his obligations, and those 
of VA, with respect to these elements.  

Furthermore, as the Board is denying the claim for 
entitlement to SMC, there is no potential prejudice in any 
deficiency in notice regarding the effective date element as 
to that issue, as no effective date is being assigned.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).

The RO obtained VA examinations and opinions and VA medical 
records, and private treatment records the veteran 
identified.  The Board finds the development is adequate for 
appellate purposes, and that the RO's efforts satisfied the 
obligations established in the VCAA and in the Board's remand 
orders.  Cf. Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].  

In summary, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the claims.  VA's duty to assist the veteran in 
the development of the claims has been satisfied and the 
Board will turn to a discussion of the claims on the merits.



1.  Entitlement to a disability evaluation in excess of 40 
percent for prostatitis from February 19, 1997 to April 7, 
1998. 

2.  Entitlement to a disability evaluation in excess of 60 
percent for prostatitis from April 7, 1998, to include on an 
extraschedular basis.

In the interest of economy, these two related issues will be 
discussed together.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2005); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991). However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Specific schedular criteria

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these. The following section 
provides descriptions of various levels of disability in each 
of these symptom areas. Where diagnostic codes refer the 
decision maker to these specific areas of dysfunction, only 
the predominant area of dysfunction shall be considered for 
rating purposes. Since the areas of dysfunction described 
below do not cover all symptoms resulting from genitourinary 
diseases, specific diagnoses may include a description of 
symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a.  

Prostate gland injuries, infections, hypertrophy, 
postoperative residuals: rate as voiding dysfunction or 
urinary tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7527.

Voiding dysfunction: Rate particular condition as urine 
leakage, frequency, or obstructed voiding.  Continual Urine 
Leakage, Post Surgical Urinary Diversion, Urinary 
Incontinence, or Stress Incontinence: Requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day shall be rated 60 percent.  
Requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per day shall be rated 40 percent. 
Requiring the wearing of absorbent materials which must be 
changed less than 2 times per day shall be rated 20 percent.  

Urinary frequency: Daytime voiding interval less than one 
hour, or; awakening to void five or more times per night 
shall be rated 40 percent.  Obstructed voiding: Urinary 
retention requiring intermittent or continuous 
catheterization shall be rated 30 percent.  Urinary tract 
infection: Poor renal function: Rate as renal dysfunction. 
Recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management shall be rated 30 
percent. Long-term drug therapy, 1-2 hospitalizations per 
year and/or requiring intermittent intensive management shall 
be rated 10 percent.  38 C.F.R. § 4.115a. 

Effective dates

The date of increase in compensation is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later. 38 C.F.R. § 3.400(o)(1). The earliest date is the date 
as of which it is factual ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise, the date of receipt of the 
claim. 38 C.F.R. § 3.400(o)(2).

Analysis

The veteran's service-connected prostatitis is currently 
rated, in relevant part, 40 percent disabling from February 
19, 1997 and 60 percent disabling from April 7, 1998.  In 
essence, the veteran seeks a higher disability rating from 
February 19, 
1997 forward.

As has been noted in the law and regulations section above, 
prostatitis is rated according to the predominant symptom.  
In this case, it appears to be undisputed that the 
predominant symptom is voiding dysfunction.

A 40 percent disability rating was assigned for the veteran's 
service-connected prostatitis effective February 19, 1997, 
the date upon which the veteran filed a claim for an 
increased disability rating for his prostatitis.  The 
currently assigned 
60 percent rating was assigned effective April 7, 1998, which 
was the date of a VA examination during which the veteran 
stated that he changed a pad under his garments three times a 
day and twice at night and that he slept with a pad 
underneath him at night.

As was discussed in the law and regulations section above, a 
60 percent rating may be assigned if it is demonstrated that 
the disability requires the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.  From February 19, 1997 to April 7, 
1998 the records did not refer to a need of an appliance or 
that the veteran wore absorbent materials.  

In particular, the veteran did not report a need to wear 
absorbent materials when he was examined by VA in March 1997 
in connection with his increased rating claim.  In a May 1997 
statement in support of his claim, the veteran stated that he 
had to use the rest room frequently; however, he did not 
mention the use of an appliance or absorbent materials.  At 
the RO hearing in September 1997, the veteran stated he did 
wear absorbent materials outside the home and that he changed 
them two or three times a day.  See the hearing transcript, 
page 12.  This met the criteria for a 40 percent evaluation, 
but not a 60 percent evaluation, for voiding dysfunction.  He 
did not testify that he required an appliance.  There is no 
other evidence of record such as would support the veteran's 
contention that his disability was of such severity that a 
higher rating was required during this period.  

Thus, for the period prior to April 7, 1998, it was not 
factually ascertainable that the disability has increased in 
severity to support an evaluation greater than 40 percent for 
the veteran's prostatitis.  See 38 C.F.R. § 3.400(a) (2005).

From April 7, 1998, the veteran has received the maximum 
schedular evaluation for prostatitis, 60 percent.  He has 
requested, and the RO has adjudicated, the matter of whether 
an extraschedular rating should be considered.  

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors that would render 
application of the schedule impractical. 
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  
See 38 C.F.R. § 3.321(b)(1) (2005).

The Board has considered whether a higher evaluation is 
warranted on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1).  However, there Board has not identified any 
aspect of the veteran's prostatitis which may be 
characterized as exceptional or unusual, and neither have the 
veteran or his representative. 

In particular, there is no indication that the prostatitis 
has required frequent hospitalization.  The Board notes the 
record shows a substantial amount of ongoing medical 
treatment, with, however, few references to prostatitis in a 
record covering many years.   Nor is there any indication in 
the medical records that the prostatitis presents in any 
exceptional or unusual way clinically. 

Nor has the prostatitis been shown to markedly interfere with 
employment so as to render impractical the application of the 
regular schedular standards.  The veteran, then 79 years of 
age, reported that he had taken a non-medical retirement in 
1986 after having worked in a distillery for 33 years.  His 
prostatitis was evidently not a factor in his decision to 
retire.  Indeed, the VA examiner in June 2003 opined it was 
unlikely the veteran's prostatitis markedly interfered with 
employment.  In any event, the veteran has been granted TDIU 
based on the prostatitis, which is his only service-connected 
disability.

Accordingly, referral for an extraschedular evaluation is not 
warranted. 

3.  Entitlement to special monthly compensation (SMC) for 
loss of use of a creative organ.

Relevant law and regulations

It is provided under 38 U.S.C.A. § 1114(k) where a veteran, 
as the result of service-connected disability, has suffered 
the anatomical loss or loss of use of one or more creative 
organs then compensation shall be awarded for such loss or 
loss of use.
Impotence is consistent with loss of use of a creative organ.

Analysis

The veteran has complained of impotence for a number of 
years.  He ascribes this condition to his service-connected 
prostatitis.

Resolution of this issue requires competent medical evidence, 
which can be provided neither by the Board or by the veteran 
himself.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions] and 
Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992) [a lay person without medical 
training is not competent to comment on medical matters].   
See also 38 C.F.R. § 3.159 (2005) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

Of record is a June 2003 VA medical opinion in which the 
examiner concluded that the veteran's erectile dysfunction 
was not related to the service-connected prostatitis.  The 
opinion was comprehensive, and it responded to numerous 
questions posed to the examiner. In essence, the examiner 
concluded there was no basis to associate the veteran's 
impotence to service-connected prostatitis.  
The examiner noted that there was no temporal relationship 
between the veteran's erectile dysfunction and his 
prostatitis.  Rather, the erectile dysfunction first appeared 
after an operation for non service-connected epididymitis.  

The veteran's representative appeared to argue for a grant of 
SMC based on a theory of aggravation, see Allen v. Brown, 7 
Vet. App. 439 (1995).  Setting aside exactly how impotence 
can be aggravated, no competent medical evidence was 
submitted in support of this theory.  See Espiritu, supra; 
see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

Moreover, the June 2003 VA examiner provided a carefully 
crafted opinion that took into account the entire record, 
which according to the examiner did not provide a supportive 
causal statement or contain any opinion of a connection or 
causality.  This statement appears to be congruent with the 
medical record.  The Board places great weight of probative 
value on the lengthy and well-reasoned opinion of the June 
2003 VA examiner, which is uncontroverted by any other 
competent medical opinion.

Furthermore, in response to the June 2003 VA medical opinion, 
there is no challenge to the specific conclusions with any 
competent medical evidence to rebut the opinion against the 
claim or otherwise diminish its probative weight.  See Wray 
v. Brown, 7 Vet. App. 488, 492-93 (1995).  The veteran has 
had almost a decade to submit evidence in support of his 
claim; he has failed to so do.  See 38 U.S.C.A. § 5107(a) [it 
is a claimant's responsibility to support a claim for VA 
benefits].  

Conclusion

In conclusion, for reasons and bases expressed above the 
Board concludes that a preponderance of the evidence is 
against the veteran's claims as to all three issues on 
appeal.  Although as discussed above in connection with the 
VCAA an appellant is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002).

The benefits sought on appeal are accordingly denied.


ORDER

Entitlement to a disability evaluation in excess of 40 
percent for prostatitis from February 19, 1997 to April 7, 
1998 is denied. 

Entitlement to a disability evaluation in excess of 60 
percent for prostatitis from April 7, 1998, to include on an 
extraschedular basis, is denied.

Entitlement to SMC for loss of use of a creative organ is 
denied.



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


